Citation Nr: 1014670	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh with 
muscle damage.

2.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound scar of the right thigh.

3.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected right thigh 
disability.

4.  Entitlement to service connection for residuals of shell 
fragment wounds of the back, face and left arm.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1970.  His awards and decorations include the Combat Action 
Ribbon and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland and 
by the VA RO and Insurance Center in Philadelphia, 
Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge in hearings at the VA Central Office in June 2007 and 
January 2010.  Transcripts of those hearings are associated 
with the claims file.

The Board remanded the case for further development in 
October 2008.  

During the hearing in January 2010 the Veteran asserted a 
claim for service connection for hypertension to include as 
secondary to the service-connected posttraumatic stress 
disorder.  This issue has not yet been adjudicated by the RO 
and is accordingly referred to the RO for appropriate 
development.




REMAND

The Board's remand in October 2008 directed the originating 
agency to afford the Veteran a VA medical examination to 
address the current severity of his service-connected 
disabilities on appeal and also to address the etiology of 
his claimed back disorder and his claimed shell fragment 
wounds of the back, face and left arm.  The record shows the 
Veteran failed to report for an examination scheduled for him 
at the VA Medical Center (VAMC) in Washington, D.C. in July 
2009; however, the Veteran testified that he was not notified 
of the examination and that he is willing to comply with an 
examination request.

The Board finds the Veteran has credibly shown he did not 
receive notice of the examination in July 2009.  Therefore, 
he should be afforded another opportunity to be examined.  
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded 
examination by a physician with sufficient 
expertise to determine the current 
severity of his service-connected muscle 
and scar disabilities residual to the 
shell fragment wound of the right thigh.

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.  

2.  The Veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disorders and the nature of 
any currently present residuals of shell 
fragment wounds of the back, face and left 
arm.

The claims folder must be made available 
to and reviewed by the examiner.  All 
findings should be reported in detail, and 
all indicated studies should be performed.

The examiner(s) should identify all 
currently supported diagnoses pertaining 
to the back, including orthopedic and/or 
neurological disorders as indicated, and 
should describe any current residuals of 
shell fragment wounds of the back, face 
and/or left arm, including muscle, 
scarring and/or neurological injury as 
indicated.

With respect to each currently present back 
disorder, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's 
active service or was caused or chronically 
worsened by the service-connected right 
thigh disabilities.  The rationale for all 
opinions expressed must be provided.

3.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


